DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed April 20th, 2022. By the amendment claims 1-4, 12-21 and 23-34 are pending with claims 1, 12, 23, 26-28 and 31-32 being amended and claim 18 being canceled. The applicant’s amendment has overcome the 35 U.SC. 112 rejections that were outlined in the previous Office Action.

Claim Objections
Claims 23 and 27-28 are  objected to because of the following informalities: in claim 23, L1-2, “individual particle of interest” should be “target particle;” in claim 27, L5 “it” should be “target particle;” in claim 28 L3, “it” should be “target particle.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 12-17, 19-21, 23-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claim 1 recites the limitation “without a decrease in pressure within the second microfluidic channel (L15-16).” No support is found for this limitation. The positive recitation of a trigger flow (an increase in pressure) does not exclude the presence of a decrease in pressure as evidenced by Takeda et al. (US 20180298324), hereafter Takeda having a trigger flow from one side of the channel and a vacuum force on the other side of the channel (P0128, L36-43). 

Claim 12 recites the limitation “a second microfluidic channel…positioned at an acute angle with respect to the particle flow (L13-14).” There is no support for this limitation. Although an angle is shown in Figure 17, the figures are not drawn to scale. Additionally, it is unclear which angle is the acute angle. There is no mention of an acute angle in the specification.

Claim 27 recites the limitation “without decreasing pressure within the second microfluidic channel (L11).” No support is found for this limitation. The positive recitation of a trigger flow (an increase in pressure) does not exclude the presence of a decrease in pressure as evidenced by Takeda et al. (US 20180298324), hereafter Takeda ‘324 having a trigger flow from one side of the channel and a vacuum force on the other side of the channel (P0128, L36-43).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 is dependent on now canceled claim 18, it is unclear what the scope of claim 19 is. The claim will be interpreted as if it were dependent on claim 15. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 27-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sadri et al (US 10343165), hereafter Sadri.

With regards to claim 27, Sadri discloses a method for sorting and isolating a target particle (Col. 23, L54-55), the method comprising: flowing a particle solution comprising a plurality of particles (Col. 23, L55-57) through a first microchannel (channel 12 in Fig. 1 not labeled in other figures) comprising a sensing or detector region (16 in Fig. 1, indicated by dashed lines in other figures) and a sorting region (diverter mechanism 480; Fig. 18); detecting the target particle as the target particle passes through the sensing or detector region (Col. 24, L9-10); diverting the target particle from the flow of particle solution in the first microfluidic channel  (Col. 21, L41-45), into a second microfluidic channel (dispensing channel 484) at the sorting region by application of a trigger flow from the trigger channel into the sorting region upon detection of the target particle in the detector or signaling region (Col. 21, L41-45); and depositing a droplet comprising the individual particle of interest into a collection receptacle, at a distal end of the second microfluidic channel wherein the depositing occurs after the individual particle has been sorted and isolated (Col. 24, L18-19; Fig. 18).

With regards to claim 28, Sadri discloses all the elements of claim 27 as outlined above. Sadri further discloses wherein detecting is by at least one of an optical signal or an electrical signal generated by the target particle as the target particle passes through the sensing or detector region of the microchannel (Col. 24, L9-10).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 32-33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadri and further in view of Takeda ‘324.

With regards to claim 1, Sadri discloses a particle sorter and isolating device (Abstract) comprising, a microfluidic chip (Col. 12, L5-6), comprising a sensing or detector region (sensing region 16 in Fig. 1 indicated by dashed lines in all figures); a sorting region (diverter mechanism 480); a first microfluidic channel carrying a particle flow through the sensing or detector region and the sorting region (channel 12 in Fig. 1 not labeled in Fig. 18); a trigger channel (pressurized liquid source 488) in fluidic communication with the first microfluidic channel at the sorting region; a second microfluidic channel (dispensing channel 484) in fluidic communication with the first microfluidic channel at the sorting region, wherein the particle sorter and isolating device is configured such that upon detection of a target particle in the particle flow within the sensing or detector region, the target particle is diverted from the particle flow in the first microfluidic channel into the second microfluidic channel  by application of a trigger flow from the trigger channel into the sorting region and without a decrease in pressure within the second microfluidic channel (Col. 21, L41-45). Sadri does not disclose that the microfluidic chip is part of a cartridge. 
However, Takeda ‘324 discloses a cartridge with a microfluidic chip (flow path cartridge; Abstract). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to put the microfluidic chip disclosed by Sadri in a cartridge, in order to connect the chip to various processing systems.

With regards to claim 3, Sadri and Takeda ‘324 disclose all the elements of claim 1 as outlined above. Sadri does not disclose a body, wherein the body defines a plurality of reservoirs therein wherein the plurality of reservoirs includes one or more of a sample reservoir, a control fluid reservoir, or a trigger reservoir.
However, Takeda ‘324 discloses a body, wherein the body defines a plurality of reservoirs therein wherein the plurality of reservoirs includes one or more of a sample reservoir (11), a control fluid reservoir (sheath 12), or a trigger reservoir (16, also labeled 3A in some figures). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a group of reservoirs as disclosed by Takeda ‘324 to the device disclosed by Sadri, in order to keep the fluids separate until they are needed, thus avoiding contamination.

With regards to claim 4, Sadri and Takeda ‘324 disclose all the elements of claim 3 as outlined above. Sadri does not disclose wherein the plurality of reservoirs includes the trigger reservoir, and wherein the trigger flow comprises fluid from the trigger reservoir. 
However, Takeda ‘324 discloses wherein the plurality of reservoirs includes the trigger reservoir, and wherein the trigger flow comprises fluid from the trigger reservoir (P0126, L9-10). Therefore, the combination of the reservoirs disclosed by Takeda ‘324 and the device disclosed by Sadri results in the trigger flow comprising fluid from the trigger reservoir. 

With regards to claim 32, Sadri and Takeda ‘324 disclose all the elements of claim 3 as outlined above. Sadri does not disclose an interface plate, wherein the interface plate is configured to connect to the body, and wherein the interface plate is configured to connect to the microfluidic chip. 
However, Takeda ‘324 discloses an interface plate (substrate 1, also designated as 10 in some figures), wherein the interface plate is configured to connect to the body, and wherein the interface plate is configured to connect to the microfluidic chip. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add an interface place as disclosed by Takeda ‘324 to the device disclosed by Sadri and Takeda ‘324, in order to connect the different components so the device can function as intended. 

With regards to claim 33, Sadri and Takeda ‘324 disclose all the elements of claim 32 as outlined above. Sadri does not disclose wherein one or more of the microfluidic chip, the body, or the interface plate are disposable.
However, Takeda ‘324 discloses wherein one or more of the microfluidic chip, the body, or the interface plate are disposable (disposable flow path cartridge P0113). Therefore, the combination of Sadri and Takeda ‘324 results in the body being disposable. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sadri and Takeda ‘324 as applied to claim 1 above, further in view of Takeda (US 10101261), hereafter Takeda ‘261.

With regards to claim 2, Sadri and Takeda ‘324 disclose all the elements of claim 1 as outlined above. Sadri and Takeda ‘324 does not disclose wherein the microfluidic chip is disposable.
However, Takeda ‘261 discloses wherein the microfluidic chip is disposable. It would have been
obvious to a person with ordinary skill in the art before the effective filing date of the invention to make
 the chip disclosed by Sadri disposable as disclosed in Takeda ‘261 to prevent cross-contamination
when reusing the device.

Claims 12, 29-31, and 23-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadri further in view of Nielsen et al. (US 8894946), hereafter Nielsen.

With regards to claim 12, Sadri discloses a particle sorting and isolating system (Abstract), comprising a microfluidic chip (Col. 12, L5-6) comprising a sensing or detector region (sensing region 16 in Fig. 1 indicated by dashed lines in all figures); a sorting region (Diverter mechanism 480); a first microfluidic channel (channel 12 in Fig. 1 not labeled in Fig. 18) carrying a particle flow through the sensing or detector region and the sorting region; a trigger channel (pressurized liquid source 488) in fluidic communication with the first microfluidic channel at the sorting region (Fig. 18); and a second microfluidic channel (dispensing channel 484) in fluidic communication with the first microfluidic channel and positioned at an acute angle with respect to the particle flow at the sorting region (angle not labeled in figure 18), wherein the system is configured such that upon detection of a target particle in the particle flow within the sensing or detector region, the target particle is diverted by application of a trigger flow to sort and isolate the target particle from the particle flow in the first microfluidic channel into the second microfluidic channel by application of a trigger flow (Col. 21, L41-45). Sadri does not disclose a base plate and cartridge assembly; the base plate configured to receive and connect to the cartridge assembly.
However, Nielsen discloses a base plate (port 102) and cartridge assembly (sample cartridge 103); the base plate configured to receive and connect to the cartridge assembly (Col. 8, L2-3). It would have been obvious to a person with ordinary skill in the art to add a base plate and cartridge assembly as disclosed by Nielsen, to the system disclosed by Sadri in order to reduce contamination of processing equipment. 

With regards to claim 29, Sadri and Nielsen disclose all the elements of claim 12 as outlined above. Sadri further discloses one or more detectors configured to be operably coupled to the sensing or detector region, and wherein each of the one or more detectors is independently an electrical detector or an optical detector (Col. 24, L9-10). 

With regards to claim 30, Sadri and Nielsen disclose all the elements of claim 29 as outlined above. Sadri further discloses wherein at least one of the one or more detectors is the electrical detector, and wherein the detector is configured to detect the individual particle in the sensing or detector region (Col. 24, L14-15).

With regards to claim 31, Sadri and Nielsen disclose all the elements of claim 30 as outlined above. Sadri further discloses wherein at least one of the one or more detectors is the optical detector, and wherein the detector is configured to detect the individual particle in the sensing or detector region (Col. 24, L9-10).

With regards to claim 23, Sadri and Neilson disclose all the elements of claim 12 as outlined above. Sadri further discloses a method for sorting and isolating a target particle (Col. 23, L54-57), the method comprising: accepting a sample comprising a plurality of particles into the cartridge assembly of the system of claim 12 (Col. 23, L55-57), detecting the target particle by one or more of an optical signal or an electrical signal generated by the target particle as the target particle passes through the sensing or detector region of the system of claim 12 (Col. 24, L9-10), sorting and isolating the target particle based on the optical signal or electrical signal through application of the trigger flow configured to divert the target particle into the second microfluidic channel (Col. 23, L57-59), and depositing a droplet comprising the individual particle of interest into a collection receptacle, at a distal end of the microfluidic channel  wherein the depositing occurs after the individual particle has been sorted and isolated (Col. 24, L18-19; Fig 18).

With regards to claim 24, Sadri and Nielsen disclose all the elements of claim 23 as outlined above. Sadri further discloses wherein the detecting step involves simultaneous optical and electrical signals (Col. 24, L9-10). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sadri and Nielsen as applied to claim 1 above, further in view of Takeda ‘261.

With regards to claim 13, Sadri and Nielsen disclose all the elements of claim 12 as outlined above. Sadri and Nielsen does not disclose wherein the microfluidic chip is disposable.
However, Takeda ‘261 discloses wherein the microfluidic chip is disposable. It would have been
obvious to a person with ordinary skill in the art before the effective filing date of the invention to make
 the chip disclosed by Sadri disposable as disclosed in Takeda ‘261 to prevent cross-contamination
when reusing the device.


Claim 14-17, 34, 19-21 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadri and Nielsen as applied to claim 13 above, and further in view of Takeda '324.

With regards to claim 14, Sadri and Nielsen disclose all the elements of claim 13 as outlined above. Sadri and Nielsen do not disclose a body, wherein the body defines a plurality of reservoirs, and wherein the plurality of reservoirs includes one or more of a sample reservoir, a control fluid reservoir, or a trigger reservoir.
However, Takeda ‘324 discloses a body, wherein the body defines a plurality of reservoirs
therein (Fig 2A; 11, 12, 16) and wherein the plurality of reservoirs includes a sample reservoir (11), a control fluid reservoir (sheath 12), or a trigger reservoir (16; designated 3a in some figures). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the reservoirs as disclosed by Takeda ‘324 to the system as disclosed by Sadri and Nielsen, in order to keep the fluids separate until they are needed, thus avoiding contamination.

 
With regards to claim 15, Sadri, Nielsen and Takeda ‘324 disclose all the elements of claim 14 as outlined above. Sadri and Nielsen do not disclose wherein the plurality of reservoirs includes the trigger reservoir, and wherein the trigger flow comprises fluid from the trigger reservoir. 
However, Takeda ‘324 discloses wherein the plurality of reservoirs includes the trigger reservoir, and wherein the trigger flow comprises fluid from the trigger reservoir (P0126, L9-10). Therefore, the combination of Sadri, Nielsen and Takeda ‘324 would result in the trigger flow coming from the trigger reservoir.

With regards to claim 16, Sadri, Nielsen and Takeda ‘324 disclose all the elements of claim 15 as outlined above. Sadri further discloses wherein the trigger flow is gated by valving (Col. 21, L45).

With regards to claim 17, Sadri, Nielsen and Takeda ‘324 disclose all the elements of claim 16 as outlined above. Sadri does not directly disclose wherein the valving is external to the cartridge assembly. However, this is considered a simple rearrangement of parts and therefore would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention for ease of maintenance (MPEP 2144.04.VI.C).

With regards to claim 34, Sadri, Nielsen and Takeda ‘324 disclose all the elements of claim 14 as outlined above. Sadri and Nielsen do not disclose wherein one or more of the microfluidic chip, the body, or the interface plate are disposable.
However, Takeda ‘324 discloses wherein one or more of the microfluidic chip, the body, or the interface plate are disposable (disposable flow path cartridge P0113). Therefore, the combination of Sadri, Nielsen and Takeda ‘324 results in the body being disposable.

With regards to claim 19, Sadri, Nielsen and Takeda ‘324 disclose all the elements of claim 15 as outlined above. Sadri discloses control fluid inlet 504. Sadri and Nielsen do not disclose wherein the plurality of reservoirs includes the control fluid reservoir, and wherein the carrier flow comprises fluid from the control fluid reservoir. 
However, Takeda ‘324 discloses wherein the plurality of reservoirs includes the control fluid reservoir, and wherein the carrier flow comprises fluid from the control fluid reservoir (P0070, L7). Therefore, the combination of Sadri, Nielsen, and Takeda ‘324 would result in a control fluid reservoir with a carrier fluid.

With regards to claims 20-21, Sadri, Nielsen and Takeda ‘324 disclose all the elements of claim 19 as outlined above. Sadri does not directly disclose wherein the carrier flow is gated by valving wherein the valving is external to the cartridge assembly. However, Sadri discloses a valve on the trigger flow (Col. 21, L45).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a valve on the sheath fluid as well in order to be able to control the flow rates in the channels (MPEP 2144.04.VI. B). Additionally, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the valve be external to the cartridge for ease of maintenance. 

With regards to claim 25-26, Sadri and Nielsen disclose all the elements of claim 24 as outlined above. Sadri and Nielsen do not disclose wherein the detecting step comprises measuring the velocity of the target particle traversing the sensing or detector region, wherein the target particle is exposed to an excitation wavelength as the target particle passes through the sensing or detecting region, and comprising a step of increasing the velocity of the target particle as the target particle passes through the sensing or detecting region such that the total time of exposure to the excitation wavelength is less than 100 milliseconds.
However, Takeda ‘324 discloses wherein the detecting step comprises measuring the velocity of the target particle traversing the sensing or detector region (P084, L3-6), wherein the target particle is exposed to an excitation wavelength as the target particle passes through the sensing or detecting region, and further comprising a step of increasing the velocity of the target particle as the target passes through the sensing or detecting region such that the total time of exposure to the excitation wavelength optical signals is less than 100 milliseconds (P0148, L11-14). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to detect the velocity of the target particle in order to achieve a desired flow rate of particles through the system (Takeda ‘324, P0148, L11-14).

Response to Arguments
The applicant’s arguments are rendered moot by the new grounds of rejection outlined above that were necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./              Examiner, Art Unit 3653                        

/MICHAEL MCCULLOUGH/             Supervisory Patent Examiner, Art Unit 3653